UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6436



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDERICK KEITH SINGLETON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-95-179, CA-99-1397)


Submitted:   June 15, 2000                 Decided:   June 23, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Frederick Keith Singleton, Appellant Pro Se. Charles Philip Rosen-
berg, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frederick Keith Singleton seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000), and denying his motion for reconsideration.    We have

reviewed the record and the district court’s opinion and orders and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Singleton, Nos. CR-95-179; CA-

99-1397 (E.D. Va. Dec. 21, 1999 & Jan. 5, 2000).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 20, 1999, the district court’s records show that it was
entered on the docket sheet on December 21, 1999.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2